                                       Case 3:10-cv-03561-WHA Document 2147 Filed 01/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8

                                   9   ORACLE AMERICA, INC.,
                                  10                  Plaintiff,                            No. C 10-03561 WHA

                                  11           v.

                                  12   GOOGLE, LLC,
Northern District of California




                                                                                            ORDER RE EXPERT WITNESS
 United States District Court




                                                                                            CHANGE OF AFFILIATION
                                  13                  Defendant.

                                  14

                                  15        The Court has received Oracle’s objection dated January 15 (Dkt. No. 2145) to Google’s

                                  16   notice that its expert witness will have some affiliation with Charles River Associates, the

                                  17   same firm as the Court-appointed expert (Dkt. No. 2143). The Court does not have sufficient

                                  18   information to make any ruling. For example, the Court does not know what “intends to

                                  19   affiliate” means. The most the Court can say is that Dr. Leonard (and Google) have made this

                                  20   move at their peril. Whether or not it will lead to any disqualification of Dr. Leonard as

                                  21   Google’s expert remains to be seen after motion practice and an appropriate record is provided.

                                  22

                                  23        IT IS SO ORDERED.

                                  24

                                  25   Dated: January 28, 2020.

                                  26
                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
